Citation Nr: 1539605	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-40 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a skin rash of the right foot, legs, and groin, to include as due to herbicide exposure.

3.  Entitlement to service connection for a left hip disability, to include as secondary to a left knee disability.

4.  Entitlement to service connection for a cardiac disorder, other than coronary artery disease (CAD), to include as due to herbicide exposure.

5.  Entitlement to an initial disability rating in excess of 10 percent for CAD. 




REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C.F.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 1972 with service in the Republic of Vietnam from May 1971 to March 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, and from the VA RO in Lincoln, Nebraska.  The case is currently under the jurisdiction of the VA RO in Milwaukee, Wisconsin.

In April 2015, the Veteran presented sworn testimony during a Travel Board hearing in Milwaukee, Wisconsin, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issues of service connection for a right knee disability (reopened), a skin rash (reopened), a left hips disability, and a heart disorder other than CAD, and an increased initial rating for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee injury most recently in January 1993 on the basis that he had not submitted new and material evidence showing that a preexisting right knee condition was aggravated by service; the Veteran did not file an appeal or submit new evidence within one year of this denial.

2.  Evidence submitted subsequent to the January 1993 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right knee disability.

3.  The RO denied the Veteran's claim of entitlement to service connection for a skin rash of the right foot, legs, and groin in March 1994 on the basis that there was no competent evidence linking any existing skin disorder to his active service; and, while the Veteran filed a notice of disagreement (NOD), he did not perfect an appeal for this issue.

4.  Evidence submitted subsequent to the March 1994 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin rash of the right foot, legs, and groin.



	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The January 1993 rating decision declining to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right knee disability has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).

3.  The March 1994 rating decision denying the Veteran's claim of entitlement to service connection for a skin rash of the right foot, legs, and groin is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a skin rash of the right foot, legs, and groin has been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2015); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the applications to reopen the previously denied claims for service connection for the right knee and a skin rash of the right foot, legs, and groin are being granted, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Right Knee

Service connection for the right knee was initially denied in a November 1972 rating decision.  The RO determined that the Veteran's right knee disability preexisted service and had not been aggravated therein.  Subsequent petitions to reopen this claim were denied in June 1991 and January 1993 rating decisions.  The Veteran did not file an NOD with any of these decisions.  The January 1993 rating decision is the last final prior denial of the right knee claim.

Subsequent to the January 1993 rating decision, the Veteran submitted an August 2010 VA treatment record stating that his current right knee pain was the result of a service-connected injury in the 1970s.  At this point, this note and the underlying facts must be presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  This opinion satisfies the low threshold requirement for new and material evidence and the right knee claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Rash

Service connection for a skin rash of the right foot, legs, and groin was denied in a March 1994 rating decision.  At that time, the RO determined that the Veteran's there was no presumption of service connection based on herbicide exposure for the Veteran's skin condition, and that there was no evidence of an inservice skin condition to grant service connection on a direct basis.  The Veteran filed an NOD, but did not perfect an appeal with this decision.  The March 1994 rating decision is the last final prior denial of the skin rash of the right foot, legs, and groin claim.

Subsequent to the March 1994 rating decision, the Veteran submitted an April 2008 private treatment record showing a current skin condition with a reported history of symptoms.  VA also obtained a VA examination in March 2010 that noted mild folliculitis of the bilateral lower extremities and the Veteran's reported history of such symptoms off and on since service.  Although the record and examination report do not specifically address a medical nexus, they do provide evidence as to a current disability and possible continuity of symptomatology.  He similarly testified as to having experienced the initial manifestations of his skin rash in service and been experiencing those symptoms on a recurrent basis since that time.  As noted above, this reported continuity must be presumed to be credible.  See Justus, supra.  As such, this evidence satisfies the low threshold requirement for new and material evidence and the skin rash of the right foot, legs, and groin claim is reopened.  See Shade, supra.  


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a right knee disability has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for a skin rash of the right foot, legs, and groin has been received, the application to reopen is granted.


REMAND

With regard to the reopened right knee claim, despite the evidence of altered gait, the Veteran has not been afforded an opinion regarding whether his right knee disability is caused or aggravated by his service-connected left knee disability.  Further, the opinions of record do not utilize the correct standard for determining whether a disability pre-existed service, when not noted on entrance.  In light of these deficiencies, this claim must be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the reopened skin claim, the Veteran was afforded a VA examination most recently in March 2010.  The examiner diagnosed mild folliculitis of the bilateral lower extremities, but stated that he could not provide an opinion on etiology without resorting to mere speculation as the Veteran was not in a flare up.  However, he failed to provide an opinion based on the skin condition he did observe, the treatment records in the claims file, and the Veteran's reported history.  In light of these deficiencies, this claim must be remanded for a new VA examination and opinion.  See Barr, supra.

With regard to the left hip claim, the Veteran was afforded a VA examination in January 2014.  The examiner concluded that the Veteran's myofascial pain of the left hip was not related to his chondromalacia of the left knee.  Little rationale was provided.  The examiner failed to address the numerous findings of an altered gait in determining whether the left knee could have caused or aggravated the left hip disability.  In light of these deficiencies, this claim must also be remanded for a new VA examination and opinion.  See Barr, supra.

With regard to the cardiac claims (increased rating and service connection), the Veteran indicated that his heart condition had worsened at his Board hearing.  He then submitted a DBQ worksheet regarding his cardiac symptoms.  However, the DBQ failed to distinguish between symptoms attributable to the Veteran's service-connected CAD and those attributable to his currently nonservice-connected dilated cardiomyopathy and hypertension.  As such, the increased rating claim must be remanded for an opinion on such.  See Barr, supra; see also Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As the development of the increased rating cardiac claim may affect the service connection cardiac claim, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must complete the development for the increased rating claim before readjudicating the service connection claim.  

Additionally, there appear to be outstanding private treatment records that are relevant to the right knee/left hip and cardiac claims.  See Board hearing transcript, p. 12; DBQ (IHD), June 2015, p. 7.  On remand, the Veteran should be invited to submit a release of information for these records.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter asking him to identify and provide a new signed release of information (VA Form 21-4142) for any records relating to his right knee surgery and/or treatment, left hip treatment, and cardiac treatment, particularly those identified at his April 2015 Board hearing (Jonesville Orthopedics) and in the June 2015 cardiac DBQ.  If he returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran must be notified of such.  

2.  Thereafter, the Veteran must be scheduled for VA examination(s) with an appropriate examiner(s) to address the nature and etiology of his right knee, skin, and left hip disorders and the current severity of his CAD.  The examiner(s) must review pertinent documents in the Veteran's claims file in conjunction with the examination(s).  This must be noted in the examination report(s).

With regard to the right knee disability, the examiner should address the following questions:

a. Whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a right knee disability that pre-existed his active duty service.  The examiner must specifically discuss the Veteran's normal enlistment examination report with regard to his lower extremities and his denial of current right knee symptoms on his enlistment report of medical history.

b. If it is determined that a right knee disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting right knee disability was not aggravated beyond the natural progression of the condition.  

c. If there is insufficient evidence showing that a right knee disorder preexisted service (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right knee disability had its onset in service or is otherwise etiologically related to his active service or a service-connected disability.  The examiner should address the findings of altered gait and the Veteran's reports of right knee pain since service.

With regard to the skin rash of the right foot, legs, and groin, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's currently diagnosed skin disabilities was caused or aggravated by his active service, including exposure to herbicides.  The examiner should specifically address the February 1970 service treatment record showing a rash over the body and the Veteran's contentions of intermittent body rashes since service.

With regard to the left hip disability, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's left hip arthritis was caused or aggravated by his active service or either of his knees.  The examiner should specifically address the findings of altered gait.

With regard to the cardiac disabilities, the examiner should determine the current severity of the Veteran's service-connected CAD.  All indicated studies should be completed.  To the extent possible, the examiner should specifically state which cardiac symptoms are attributable to the Veteran's service-connected CAD/ischemic heart disease and which are attributable to his nonservice-connected cardiomyopathy/non-ischemic heart disease.  If s/he is unable to distinguish these symptoms, s/he should state such.  

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


